Case 8:19-cv-00769-AG-JDE Document 44 Filed 10/25/19 Page 1 of 1 Page ID #:337




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                 JS-6
                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00769 AG (JDEx)            Date                             October 25, 2019
 Title       HARVEY J THOMPSON V. COFIROUTE USA, LLC ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

[IN CHAMBERS] ORDER REGARDING MOTION TO DISMISS

The Court has received notice of submission to its tentative ruling. Thus, this becomes the
final order of this Court and the October 28, 2019 hearing in this matter is VACATED.

In April 2019, Plaintiff Harvey Thompson brought this putative class action against
Defendants Orange County Transportation Authority, Riverside County Transportation
Commission, and Cofiroute USA, LLC asserting several state law claims. Plaintiff’s claims
concern the operation of the 91 Express Lanes—an 18-mile toll road connecting Orange and
Riverside Counties. Defendants now jointly move to dismiss this case under Federal Rule of
Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. (See generally Mot. to Dismiss,
Dkt. No. 32.)

All issues raised by Defendants’ joint motion are conclusively answered by this Court’s recent
ruling on an identical motion in a related case, Mathew Skogebo et al. v. Cofiroute USA, LLC et al.,
No. SACV 19-00739 AG (JDEx), slip op. (C.D. Cal. Oct. 24, 2019). Skogebo involved the same
claims against the same Defendants asserted on behalf of a substantially similar California
class. Thus, the Court’s conclusions in Skogebo concerning jurisdiction apply equally here.

The Court GRANTS Defendants’ joint motion to dismiss.



                                                                                           :     0
                                                       Initials of Preparer       mku


                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 1
